   0:20-cv-03616-HMH-PJG           Date Filed 02/05/21       Entry Number 13        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Steven M. Smith,                             )              C/A No. 0:20-3616-HMH-PJG
                                             )
                             Plaintiff,      )
                                             )
        v.                                   )
                                             )                          ORDER
Captain Rasar; Lt. Thomas; Cpl. Hall; Deputy )
Priester; Deputy Linda Cook,                 )
                                             )
                             Defendants.     )
                                             )

       Plaintiff Steven M. Smith, a self-represented state pretrial detainee, filed this civil rights

action on October 15, 2020. (ECF No. 1.) By order issued December 1, 2021, the court

provided Plaintiff an opportunity to submit the documents necessary to bring the case into proper

form for evaluation and possible service of process. (ECF No. 8.) Plaintiff was warned that

failure to provide the necessary information within a specific time period would subject the case

to dismissal. Plaintiff did not respond to the Order and the time for response has lapsed.

Plaintiff has failed to prosecute this case and has failed to comply with an order of this Court.

Therefore, the case is dismissed without prejudice pursuant to Rule 41 of the Federal Rules of

Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                                             s/ Henry M. Herlong, Jr.
                                                             Senior United States District Judge
February 5, 2021
Greenville, South Carolina

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                            Page 1 of 1
